    Case 2:20-cv-13261-AJT-RSW ECF No. 4, PageID.10 Filed 04/13/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BRENT TIMMER,

        Petitioner,                      Case Number 2:20-CV-13261
                                         Honorable Arthur J. Tarnow
v.

SHERMAN CAMPBELL,

     Respondent.
_________________________________/

     OPINION AND ORDER (1) DENYING AS PREMATURE THE MOTION
        FOR EQUITABLE TOLLING, (2) GRANTING PETITIONER AN
    EXTENSION OF TIME TO FILE AN AMENDED HABEAS PETITION, (3)
     HOLDING IN ABEYANCE THE PETITION FOR A WRIT OF HABEAS
       CORPUS, AND (4) ADMINISTRATIVELY CLOSING THE CASE.

        Brent Timmer, (“Petitioner”), confined at the Gus Harrison Correctional

Facility in Adrian, Michigan, filed a pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, challenging his convictions for assault with a

dangerous weapon, Mich. Comp. Laws § 750.82; and possession of a

firearm in the commission of a felony, Mich. Comp. Laws § 750.227b.1

        Petitioner filed a request for equitable tolling of the Antiterrorism and

Effective Death Penalty Act’s (AEDPA) 1-year period for statute of limitations


1
  The Court obtained the information concerning the petitioner’s actual convictions from
the Michigan Department of Corrections’ Offender Tracking Information System (OTIS),
which this Court is permitted to take judicial notice of. See Ward v. Wolfenbarger,323 F.
Supp. 2d 818, 821, n. 3 (E.D. Mich. 2004).
                                            1
 Case 2:20-cv-13261-AJT-RSW ECF No. 4, PageID.11 Filed 04/13/21 Page 2 of 6




for filing a habeas petition. Petitioner asks for this Court to prospectively

equitably toll the one year limitations period found in 28 U.S.C. § 2244(d)(1)

for filing habeas petitions in part because of petitioner’s inability to obtain the

trial transcripts, in part because a corrections officer permitted other inmates

to steal items from petitioner’s locker and property bag when he was being

transferred to another prison, during which some of his legal paperwork was

stolen, but primarily because the Coronavirus pandemic has forced the

prison where he is now incarcerated to close its law library, or limit the

number of hours that petitioner can use the library, making it impossible for

him to research and write a proper habeas petition.

      The Court construes petitioner’s pleading as a protective petition for a

writ of habeas corpus filed pursuant to 28 U.S.C. § 2254, because he

indicates that he wishes to seek habeas relief on his claims but requests an

extension of time to file a more properly researched petition. See e.g. Sueing

v. Palmer, 503 F. App’x 354, 356-57 (6th Cir. 2012)(petitioner’s letter to the

district court to grant a stay and abeyance or to extend the time to file a

petition for writ of habeas corpus should have been construed as a new

habeas petition); Watkins v. Haas, 143 F. Supp. 3d 632, 638, n. 4 (E.D. Mich.

2015)(Tarnow, J.), rev’d sub nom. on other grds Watkins v. Deangelo-Kipp,




                                        2
 Case 2:20-cv-13261-AJT-RSW ECF No. 4, PageID.12 Filed 04/13/21 Page 3 of 6




854 F.3d 846 (6th Cir. 2017)(district court construed petitioner’s request to

stay the petition as a newly filed petition for writ of habeas corpus).

      A habeas petitioner who is concerned about the possible effects of his

state post-conviction filings on the AEDPA’s statute of limitations can file a

“protective” petition in federal court. See Pace v. DiGuglielmo, 544 U.S. 408,

416 (2005).

      To the extent that petitioner seeks to equitably toll the one year statute

of limitations for habeas petitions based on his inability to obtain transcripts,

his transfer to another prison, the theft of his legal documents, or limited

access to the law library, this request is premature. Respondent has yet to

file an answer to the petition for a writ of habeas corpus. Although this Court

may raise the limitations issue on its own motion, it is under no obligation to

do so. See Day v. McDonough, 547 U.S. 198, 209 (2006). If the Court chose

to raise the limitations issue, it would be required to provide notice to

petitioner and an opportunity to respond to the limitations question. Id. at

210-11.

      Until such time as the limitations issue is raised by respondent or this

Court through proper notice to the parties, petitioner’s request for equitable

tolling will be denied as premature. See Bynum v. Smith, No. 4:07-CV-12767,

2008 WL 160380, at *1 (E.D. Mich. Jan. 15, 2008).

                                       3
 Case 2:20-cv-13261-AJT-RSW ECF No. 4, PageID.13 Filed 04/13/21 Page 4 of 6




      The Court will, however, grant petitioner an extension of time to file an

amended habeas petition which properly raises the claims upon which

petitioner seeks relief and any memorandum of law in support of such claims.

A federal district court has the power to grant an extension of time to a

habeas petitioner to file an amended habeas petition. See e.g. Hill v. Mitchell,

30 F. Supp. 2d 997, 998 (S.D. Ohio. 1998). This Court is willing to grant

petitioner an extension of time to file an amended habeas petition for

petitioner to properly present his claims. The Court will also grant petitioner

an extension of time to file any memorandum of law in support of his claims,

if he so chooses. A habeas petitioner is permitted to assert his claims in a

supporting brief. See Dye v. Hofbauer, 546 U.S. 1, 4 (2005). If petitioner

decides that he wishes to return to the state courts to exhaust additional

claims, he is free at that time to file a motion to stay the proceedings during

the pendency of any state post-conviction motion.

      The Court will grant petitioner an extension of time to file an amended

habeas petition.    The Court recognizes the grave health risks of the

Coronavirus and its impact specifically on prison operations and the life of

the inmates who are incarcerated at these facilities.         Because of the

uncertainty as to the duration of the Coronavirus pandemic and its effect on

prison facilities, the Court will not leave the case open indefinitely but will

                                       4
 Case 2:20-cv-13261-AJT-RSW ECF No. 4, PageID.14 Filed 04/13/21 Page 5 of 6




administratively close the case. This shall not be considered an adjudication

of the merits of the petition.

      Petitioner shall have ninety days from the date that the prison lockdown

ends in the Michigan Department of Corrections and full prison library

privileges are restored to file his amended habeas petition, any

memorandum of law in support of the petition, and any motion to stay the

proceedings pending the exhaustion of additional claims in the state courts,

if after doing additional research he believes he has additional potentially

meritorious claims to raise in the state courts. Petitioner shall file a motion

to reopen the petition when he files his amended habeas petition and any

additional pleadings.

                                      ORDER

      IT IS ORDERED that:

      (1) The proceedings are STAYED and the Court holds the habeas
          petition in abeyance. Petitioner is GRANTED an extension of time
          to file an amended habeas petition and any additional pleadings.
          Petitioner shall have ninety (90) days from the time that the prison
          lockdown ends in the State of Michigan to file his amended habeas
          petition and any additional pleadings. Petitioner shall file a motion
          to reopen the petition under the current case number and using the
          current caption.

      (2) To avoid administrative difficulties, the Clerk of Court shall
          CLOSE this case for statistical purposes only. Nothing in this
          order or in the related docket entry shall be considered a
          dismissal or disposition of this matter. See Thomas v.
          Stoddard, 89 F. Supp. 3d 937, 943-944 (E.D. Mich. 2015).
                                      5
 Case 2:20-cv-13261-AJT-RSW ECF No. 4, PageID.15 Filed 04/13/21 Page 6 of 6




     (3) Upon receipt of a motion to reopen the habeas petition, the
         Court will order the Clerk to reopen this case for statistical
         purposes.


                             _s/Arthur J. Tarnow______________
                             ARTHUR J. TARNOW
                             UNITED STATES DISTRICT JUDGE
Dated: April 13, 2021




                                     6
